DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2021 has been entered.

Response to Arguments
Applicants’ arguments with respect to the rejection under 35 USC § 102 have been fully considered but they are not persuasive. 
The applicants argued that the ground system of TORRES is not equivalent to a “non-avionic system” and further argued that 
On contrary, the “non-avionic system” of the present invention is a system used by an operator or by the crew, using it either onboard or on the ground (i.e. in a desk or a room to prepare for the flight). The “non-avionic system” is not a “ground service.”
Accordingly, the TORRES ground system is not similar to the non-avionic system of the present invention. Additionally, it is important to note that the synchronization mentioned in TORRES is a comparison of on-board (FMS) and ground (ANSP) trajectories which aims to make the two converge, within the meaning of their route definition and without any concern for data integrity.
While the present invention aims to be able to implement a non-avionic system, trajectory calculation functions, which are either exported from the avionics system (to make it less complex and less expensive), or added to this non-avionic system (because their cost of definition does not allow them to be integrated into an avionics system).
…
The proposed method compares data obtained by a non-avionic system with corresponding data obtained by an avionic system to verify identity or differences. Accordingly, the proposed method includes comparing comparable flight data, i.e. data of the same nature. This comparison is made for the purpose of verifying data integrity. This includes a trajectory but relies mainly on the comparison of critical data. 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a system used by an operator or by the crew, using it either onboard or on the ground (i.e. in a desk or a room to prepare for the flight… it is important to note that the synchronization mentioned in TORRES is… without any concern for data integrity. While the present invention aims to be able to implement a non-avionic system, trajectory calculation functions, which are either exported from the avionics system (to make it less complex and less expensive), or added to this non-avionic system because their cost of definition does not allow them to be integrated into an avionics system… The proposed method compares data… to verify identity or differences… the proposed method includes comparing comparable flight data, i.e. data of the same nature. This comparison is made for the purpose of verifying data integrity. This includes a trajectory but relies mainly on the comparison of critical data) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The applicants argued that none of the expressions like "open world," "non-avionic," and/or "regulator" are present in TORRES, supporting Applicants assertion that TORRES is not concerned by the concept of ‘avionic systems vs non-avionic systems.’
open world is not recited in the claims, especially claim 1. The examiner also respectfully points out that the specification does not have a definition of the terms non-avionic and regulator. Therefore, the terms non-avionic and regulator are given their plain meaning by those of ordinary skill in the art. For example, a ground/onboard communication system 162 and Federal Aviation Administration as taught in TORRES and CURTIS are considered as being equivalent to the recited terms non-avionic system and regulator respectively.

Applicants’ arguments with respect to the rejection of claims 2-15 have been fully considered but they are not persuasive. Claims 2-15 are unpatentable over TORRES for at least the reasons as noted with regard to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  

Claims 1-2, 7 & 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over TORRES et al. [US 8,560,148 B2], hereinafter referred to as TORRES, in view of CURTIS [US 9,126,677 B1].

Regarding claim 1, TORRES teaches a method for managing flight data of an aircraft, implemented in a system comprising an avionic system and a non-avionic system. The method as taught in TORRES reads on claim 1 as shown below.

CLAIM 1
A method for managing flight data of an aircraft, implemented in a system comprising an avionic system and a non-avionic system, wherein the non-avionic system being non-certified equipment, the method comprising the steps of:








determining flight data with non-certified equipment of the non-avionic system; 





storing said flight data in a storage space; 



determining corresponding flight data with the avionic system; and 

comparing the flight data determined by the avionic system with the flight data stored in the storage space according to a predefined time pattern, to determine flight data differences.

TORRES et al.
A method for synchronizing & comparing trajectory data of an aircraft (TORRES, Abstract), implemented in a system as shown in TORRES’ FIG. 2 including a flight management system (FMS) and a ground/onboard communication system 162 comprising ATC system 30 and ATM system 40 (TORRES, Col. 5-Lines 62[Wingdings font/0xE0]63 & Col. 6-Lines 9[Wingdings font/0xE0]13), wherein the ATC system 30 and ATM system 40 are well known (TORRES, Col. 5-Lines 45[Wingdings font/0xE0]and TORRES 
ground trajectory is determined in the ground/onboard communication system 162 as shown in step 420 of FIG. 4 (TORRES, Col. 8-Line 56[Wingdings font/0xE0]Col. 9-Line 2), wherein the ground/onboard communication system 162 is associated with non-certified ATC system 30 and ATM system 40; 
a working memory is used to store aircraft trajectory (TORRES, Col. 6-Lines 5[Wingdings font/0xE0]14), wherein aircraft trajectory comprises ground trajectory (TORRES, Col. 3-Lines 55[Wingdings font/0xE0]60); 
4D trajectory in the FMS is generated (TORRES, Col. 8-Line 56[Wingdings font/0xE0]Col. 9-Line 2); and 
4D trajectory in the FMS and ground trajectory in the working memory are compared (TORRES, FIG. 4-Box 450 & Col. 9-Lines 3[Wingdings font/0xE0]6) at a predefined parameter number of minutes before each estimated departure time (TORRES, Col. 8-Lines 56[Wingdings font/0xE0]63) to determine discrepant cusps (TORRES, Col. 9-Lines 6[Wingdings font/0xE0]23).


the avionic system, e.g., the flight management system (FMS), being equipment certified by regulator.
CURTIS teaches that the avionic system being equipment certified by regulator, e.g., the flight management system (FMS) is certified by Federal Aviation Administration (CURTIS, Col. 3-Lines 33[Wingdings font/0xE0]34). 
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in CURTIS into TORRES in order to handle various levels of automation throughout the flight.

Regarding claim 2, TORRES discloses the method of claim 1. TORRES further discloses that the storage space comprises avionic storage space being implemented in the avionic system (Fig 2, Col 5- lines 61[Wingdings font/0xE0]67 in TORRES discloses avionic storage space (mass storage, program memory, and working memory) being implemented in the avionic FMS system).

	Regarding claim 7, TORRES discloses the method of claim 1. TORRES further discloses the step of modifying all or some of the determined data in the non-avionic system (Col 11 lines 12[Wingdings font/0xE0]23 in TORRES discloses when the avionic systems wind data is ‘fresh’ with respect to a ground/onboard communication system 162’s (non-avionic) data, the ground system makes modifications to its previously determined predictions).

	Regarding claim 11, TORRES discloses the method of claim 1. TORRES further discloses that one or more steps being triggered depending on a flight context (Fig 5-Box 515 & Col 11-Lines 55[Wingdings font/0xE0]63 in TORRES discloses flight context events (take-off, top-of-climb reached, etc.) triggering a re-conformance of trajectories to verify compliance of the trajectory).

a non-transitory computer program product, said non-transitory computer program product comprising code instructions for executing the steps of the method according to Claim 1 to be carried out, when said non-transitory computer program product is executed on a computer (Col 4 lines 32[Wingdings font/0xE0]47 in TORRES discloses a computer system in addition to a memory component with program instructions that are executable by a processor on a computer).

Regarding claim 13, Torres discloses a system comprising means for implementing the steps of the method according to Claim 1 (Col 4 lines 32[Wingdings font/0xE0]33 in TORRES discloses a computer system for implementing steps).

Claims 3, 9, 10 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over TORRES et al. [US 8,560,148 B2], hereinafter referred to as TORRES, in view of CURTIS [US 9,126,677 B1], and further in view of UCZEKAJ et al. [US 9,141,830 B2], hereinafter referred to as UCZEKAJ.

Regarding claim 3, TORRES & CURTIS disclose the method of claim 1. TORRES & CURTIS do not explicitly disclose that the storage space comprises avionic storage space being implemented in a reliable non-avionic system, a physical fault rate and a logic verification of which are respectively lower and higher than those of a non-avionic type system.
UCZEKAJ teaches that the storage space comprises avionic storage space being implemented in a reliable non-avionic system, a physical fault rate and a logic verification of which are respectively lower and higher than those of a non-avionic type system (Col 13 lines 33-36 in UCZEKAJ discloses a storage space in the form of a memory storage device used for storing avionic system data (Col 13 lines 52-55, e.g. a direct backup of the avionic system’s data). Col 14 lines 4-10, this memory storage device may be inside or outside the certified/avionic system. In the case where 
TORRES, CURTIS and UCZEKAJ are analogous arts because they are in the same field of endeavor, synchronization of flight plan data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the flight plan generation/modification techniques taught by TORRES to include the reliable storing techniques as taught by UCZEKAJ. The suggestion/motivation to combine is to ensure data loss or corruption does not occur to flight data.

	Regarding claim 9, TORRES & CURTIS disclose the method of claim 1. TORRES & CURTIS do not explicitly teaches the step of receiving an authorization to insert and/or to activate a potentially modified data determined by the non-avionic system into/in the avionics system. 
UCZEKAJ discloses the step of receiving an authorization to insert and/or to activate a potentially modified data determined by the non-avionic system into/in the avionics system (Col 8 lines 21-24, lines 28-41 in UCZEKAJ discloses modified flight plan data being sent from a non-avionic (non-FAA certified) device and this flight plan needing a confirmation from an avionic device (FAA certified device) before updating the avionics system with the modified data).

	Regarding claim 10, TORRES & CURTIS disclose the method of claim 10. TORRES & CURTIS do not explicitly teach that the storage space being secured by one or more mechanisms selected from the mechanisms comprising encryption of the flight data, checking an integrity of the flight data or authentication mechanisms.	
the storage space being secured by one or more mechanisms selected from the mechanisms comprising encryption of the flight data, checking an integrity of the flight data or authentication mechanisms (Col 13 limes 33-36 in UCZEKAJ discloses a storage space for storing various flight related data. Col 14 lines 4-6, lines 26-28 in UCZEKAJ discloses that this storage space is secured and that password authentication is needed for access).

	 Regarding claim 15, TORRES & CURTIS disclose the system of claim 13. TORRES & CURTIS do not explicitly teach that the avionic system being a master system and the non-avionic system being a slave system slaved to the master system. 
	UCZEKAJ teaches that the avionic system being a master system and the non-avionic system being a slave system slaved to the master system (Col 8 lines 28-39 in UCZEKAJ discloses a non-avionic (non-certified) system being a slave system to the avionic (certified) system as new or updated plans made on the non-certified device must be given explicit acknowledgment and confirmation on the certified device to be accepted on the certified device).

Claims 4, 6 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over TORRES et al. [US 8,560,148 B2], hereinafter referred to as TORRES, in view of CURTIS [US 9,126,677 B1], and further in view of KOMMURI et al. [US 8,760,319 B2], hereinafter referred to as KOMMURI. 

Regarding claim 4, TORRES & CURTIS disclose the method of claim 1. TORRES further discloses the steps of;
detecting a presence of predefined critical data in the flight data determined by the avionic system and by the non-avionic system (Fig 4 450, Col 9 lines 3-6 in TORRES discloses using the avionic (FMS trajectory) and the non-avionic (ground trajectory) data to detect discrepancies in the data. Col 9 lines 19-20, criticality is defined according to a distance threshold);
comparing these critical data (Col 9 lines 27-29 in TORRES discloses comparing these critical data to derive instructions on how to overcome/correct the discrepancies).
	TORRES & CURTIS do not explicitly disclose the step of displaying the critical data that differ via a human machine interface. 
KOMMURI teaches the step of displaying the critical data that differ via a human machine interface (Fig 3, Col 13 lines 34-38 in KOMMURI discloses displaying critical data (Fig 3 306, bad weather/meteorological region) that causes a difference to appear from the original flight path). 
TORRES, CURTIS and KOMMURI are analogous arts because they are in the same field of endeavor, synchronization of flight plan data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the flight plan generation/modification techniques taught by Torres to include the displaying of critical data as taught by KOMMURI. The suggestion/motivation to combine is to provide the pilot(s) with improved situational awareness allowing them to make more informed decisions (KOMMURI, Col 14 lines 18-22).

Regarding claim 6, TORRES & CURTIS disclose the method of claim 1. TORRES & CURTIS do not explicitly disclose the step of displaying all or some differences between the compared data and/or the risks associated with the differences via a human-machine interface.
KOMMURI discloses the step of displaying all or some differences between the compared data and/or the risks associated with the differences via a human-machine interface (Fig 3, Col 13 lines 62-67 in KOMMURI discloses displaying the differences between compared data with the risks on a display device. Col 14 lines 9-15, to elaborate, a difference between compared data (original flight path and a modified flight path) is shown with the risk (KOMMURI, Fig 3-306, bad weather)).

	Regarding claim 14, TORRES & CURTIS disclose the system of claim 13. TORRES further teaches that the avionic system comprising a flight management system FMS (TORRES, Col. 5-Lines 61[Wingdings font/0xE0]67). TORRES & CURTIS do not explicitly disclose that the non-avionic system comprising an electronic flight bag EFB or a non-avionic human-machine interface. 
	KOMMURI discloses that the non-avionic system comprising an electronic flight bag EFB or a non-avionic human-machine interface (Fig 1-104, Col 3-Lines 4-7 in KOMMURI discloses a non-avionic system located on the ground and further includes a human-machine interface in the form of a user input device).

	Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over TORRES et al. [US 8,560,148 B2], hereinafter referred to as TORRES, in view of CURTIS [US 9,126,677 B1], and further in view of DARBOIS [US 2015/0323933 A1], hereinafter referred to as DARBOIS. 

	Regarding claim 5, TORRES & CURTIS disclose the method of claim 1. TORRES & CURTIS do not explicitly disclose the step of determining risks associated with differences between the compared data. 
	DARBOIS discloses teaches the step of determining risks associated with differences between the compared data (¶ 0011 in DARBOIS discloses that risks (e.g. fuel costs) are respectively determined with alternative routes (considered as compared data) and presented to a pilot).	
TORRES, CURTIS and DARBOIS are analogous arts because they are in the same field of endeavor, adaptive flight planning. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the flight plan generation/modification techniques taught by TORRES to include risk evaluation as taught by DARBOIS. The suggestion/motivation to combine is to allow a pilot to make more informed decisions regarding a flight trajectory.

	Regarding claim 8, TORRES & CURTIS disclose the method of claim 1. TORRES & CURTIS do not explicitly disclose the predefined time pattern comprising predefined time intervals, comprising instants in time and durations, for comparing and/or modifying the flight data.
DARBOIS teaches that the predefined time pattern comprising predefined time intervals, comprising instants in time and durations, for comparing and/or modifying the flight data (¶0011 in DARBOIS discloses that at regular intervals, or in response to a pilot request, alternate routes are compared with current routes and presented with a series of indicators).
TORRES and DARBOIS are analogous arts because they are in the same field of endeavor, adaptive flight planning. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the flight plan generation/modification techniques taught by TORRES to include risk evaluation as taught by DARBOIS. The suggestion/motivation to combine is to allow a pilot to make more informed decisions regarding a flight trajectory.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        April 5, 2021